IN
THE COURT OF CRIMINAL APPEALS
OF
  TEXAS
                                                                        











  


NO.
PD-1474-04











  


JOSE YBARRA DOMINGUEZ, Appellant
v.
THE
STATE OF TEXAS
                                                                        











  


ON REHEARING OF APPELLANT'S 
PETITION
FOR DISCRETIONARY REVIEW
FROM
THE EIGHTH COURT OF APPEALS
PECOS COUNTY











  


Per curiam. 
O P
I N I O N 
            Appellant was convicted
of capital murder and sentenced to confinement for life.
The Court of Appeals affirmed the conviction. Dominguez v.
State, No. 08-98-00224-CR (Tex. App. -- El Paso,
delivered July 19, 2001, no pet.). This Court
granted Appellant leave to file an out-of-time petition for discretionary
review. Ex parte Dominguez, No. AP-74,975 (Tex. Crim. App., delivered
July 28, 2004). Appellant's petition was dismissed as untimely filed on March
2, 2005. Appellant has filed a motion for rehearing requesting reinstatement of
his petition so that it will be considered by this Court. Appellant's motion
for rehearing is granted. His petition filed on March 2, 2005, is reinstated as
of May 4, 2005, and will be considered in accord with Tex.R.App.P. 68.



Delivered May 25, 2005
Do not publish